DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on March 28, 2022 is acknowledged. Claims 1-5 and 7-23 are pending in this application. Claim 6 has been canceled. Claims 1-5, 8, 16, and 22 have been amended. All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 112
The rejection of claims 2 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Regarding claim 2, the first antipsychotic agent is recited in claim 1 as an immediate release formulation, therefore, it is not clear why a release controlling layer would be applied to said formulation has been withdrawn in view of Applicants amendment to the claim to recite the core comprises the second antipsychotic  agent; 
Regarding claim 3, the claim recites the “modified release composition provides administration once before bedtime every 24 hours”, it is unclear what structural limitation would “provide administration” of the composition and  it is unclear if Applicant is including method step limitations in the composition claim has been withdrawn in view of Applicant’s amendment to the claim to recite “is provided for administration..”.   The claim now recites method of administration steps and is not further limiting to the composition. Applicant’s attention is directed below to the 112(d) rejection. 
Regarding claim 16, the claim recites “the immediate release formulation and the delayed release formulating are filled into the carrier” has been withdrawn in view of Applicant’s amendment to the claim to recite the composition is filled into a carrier.  The claim now recites method of manufacturing steps and is not further limiting to the composition. Applicant’s attention is directed below to the 112(d) rejection. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Regarding claim 3, the claim recites the “modified release composition provides administration once before bedtime every 24 hours”. It is unclear what structural limitation is imparted by the recitation of “is provided for” in the composition.  It is unclear if Applicant is including method step limitations in the composition claim.  The recitation of method steps within a composition claim would not be further limiting. Clarification is requested.
Regarding claim 16, the claim recites “  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 17-19, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO 2005/065639). 
Gupta discloses a dosage form comprising an active ingredient as modified release and an active ingredient as immediate release.  The modified release active ingredients is selected from high dose, low solubility active ingredients or low dose, low solubility active ingredients or low dose, high solubility active ingredients and the immediate release active ingredient is selected from low dose active ingredients (abstract). 
	The modified release is defined to include delayed release (page 5). 
	Low dose active ingredients for immediate release is in the form of immediate release and has a dose of 50 mg or less. Low dose active ingredients include anti-psychotics (page 7). 
	High dose, low solubility active ingredients is in the form of a modified release. Examples of suitable agents include anti-psychotics (page 12). 
	The recitation of “wherein after exposure of the modified release composition to an aqueous solution, the release of the first antipsychotic agent coordinated with the second antipsychotic agent so as to permit the time to reach the maximum blood concentration or release rate produced by the modified release composition to accord with the Chrono therapeutic regime of the patient” and the amended limitation “wherein a release amount of the second antipsychotic agent is equal to 0% , or smaller than or equal to 10% within 2 hours after exposure of the modified release composition to the aqueous solution” is regarded as contingent limitations. Applicant’s attention is directed to MPEP 2111.04. Since Gupta discloses a modified release particle have the same structural elements recited in the instant claims, the particle disclosed would perform the same functions if the contingent limitation were met.  
	 Regarding claim 2 (in part), the inner portion is surrounded by the outer portion. The inner portion contains a low dose active ingredient in immediate release form and the outer portion contains high dose, low solubility; low dose, low solubility, or low dose, high solubility as modified release.  The inner portion can be further coated with one or more release controlling agents (page 4).  Preferred release controlling agents include Eudragit polymers (page 14), which are pH dependent and dissolvable polymers.  
Regarding claim 3, while the formulation can be administered in a single administration (page 5-6), however, the recitation of “wherein the modified release composition provides administration once before bedtime every 24 hours” is regarded as a method step and not given patentable weight in a composition claim. 
Regarding claims 4-5 and 7-8, the limitations of the instant claims are regarded as a contingent limitations. Applicant’s attention is directed to MPEP 2111.04. Since Gupta discloses a modified release particle have the same structural elements recited in the instant claims, the particle disclosed would perform the same functions if the contingent limitation were met.  
Regarding claim 9, it is noted that claim 1 is drawn to a product, therefore, the intended use of treating mental disorders including schizophrenia and bipolar disorder are not given patentable weight. It is additionally noted that antipsychotic agents are disclosed as suitable agent to be used in the formulation. 
Regarding claim 10, examples of the low dose agent for immediate release include clozapine (page 8). 
Regarding claim 16, inner portions of the dosage form can comprise diluents, binders, lubricants, surfactants, and disintegrants. 
Regarding claim 17, the dosage form can be any formulation such as a tablet or capsule that contains an amount sufficient to achieve a therapeutic effect with a single administration (pages 5-6). 
Regarding claims 18 and 20, as noted above, the dosage form can be in the form of a tablet. Since the tablet is not disclosed to be coated, it is presumed that the disclosed tablet is a standard tablet.
Regarding claim 19, examples disclose the active agent is formulated as granules. 
Regarding claim 21, as noted above, the inner portion is surrounded by the outer portion. The inner portion contains a low dose active ingredient in immediate release form and the outer portion contains high dose, low solubility; low dose, low solubility, or low dose, high solubility as modified release (page 4).  It is the position of the Examiner that the outer portion serves to encapsulate the inner portion. 
Regarding claim 22, the antipsychotic agents (clozapine) used in the formulation of claim 1 can be used to treat schizophrenia. 
While Gupta does not exemplify a formulation comprising antipsychotic agents as the active ingredients, they are disclosed as suitable alternatives to those exemplified.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have selected any of the disclosed alternatives of suitable active agents with the expectation that the formulation would be effective for its intended purpose. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO 2005/065639) as applied to claims 1, 3-10, 17-19, and 20-22 above, and further in view of Daller (Antipsychotic Medications, dated June 21, 2017). 
The teachings of Gupta are discussed above. 
While Gupta discloses administration of the formulation once a day, he does not disclose administration of the formulation once before bedtime every 24 hours. 
Regarding claim 23, Daller discloses antipsychotics, including those to treat schizophrenia, can be taken once a day and in order to reduce daytime side effects, such as sleepiness, some medications can be taken at bedtime (dosage and side effects). 
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the invention to have taken the formulation of Gupta once a day in order to reduce daytime side effects as disclosed by Daller. 

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO 2005/065639) as applied to claims 1, 3-10, 17-19, and 20-22 above, and further in view of Leucht et al. (Dose Equivalents for second-generation anti-psychotics: The minimum effective dose method, Schizophrenia Bulletin, Vol 40, Issue 2, March 2014, pages 314-326). 
The teachings of Gupta are discussed above. 
While Gupta discloses anti-psychotics and specifically clozapine, he does not disclose the SDA’s recited in claim 12. 
Regarding claims 11-14, Leucht discloses a comparison of anti-psychotic drugs including clozapine,  paliperidone, risperidone, ziprasidone, and lurasidone (table 2). 
Regarding claim 15, Leucht discloses different agents require different dosing  amounts, therefore the skilled artisan would be able to determine the optimal dosing amount in order to obtain optimal therapeutic effects with minimal side effects. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included any anti-psychotic agents disclosed since they are regarded as functional equivalents and with varying dosing equivalence. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO 2005/065639) as applied to claims 1, 3-10, 17-19, and 20-22 above, and further in view of Hayes et al. (US 6,958,161).
The teaching of Gupta are discussed above. 
Gupta does not disclose the delayed release formulation structural elements recited in the instant claim. 
Hayes discloses a modified release coating drug preparation (abstract). 
Hayes discloses a stabilizing coating as a physical barrier between the active ingredient and the modified release coating (column 6, lines 53-56).    
The modified release coating may contain between 40 and 90%  w/w enteric polymer (column 7, lines 41-43). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included a stabilizing coating between the active core and the modified release coating in order to slow migration of moisture or solvent between the modified coating and the active ingredient (column 6, lines 57-61). 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*Applicant requests the Examiner to reconsider MPEP 2111.04II in light of Ex Parte Schulhauser which indicated that “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the  system regardless of whether the condition is met and the function is actually performed.” The subject matter that the aforementioned recitation modifies is directed to a composition, and thus the Applicant respectfully submits that the aforementioned recitation should be part of the broadest reasonable scope reviewable for patentability. Since Gupta is silent on the recitation, Gupta does not disclose the same structural elements in the instant claims. Therefore, the Applicant respectfully submits that the particle disclosed by Gupta could perform the same function as the present application.
As noted in the body of the rejection, while Gupta does not exemplify a formulation comprising antipsychotic agents as the active ingredients, they are disclosed as suitable alternatives to those exemplified.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have selected any of the disclosed alternatives of suitable active agents with the expectation that the formulation would be effective for its intended purpose.  Since Gupta discloses structurally obvious embodiments, it is the position of the Examiner that absent a showing of evidence to the contrary, the composition would provide the same functional contingent limitations recited in the instant claims. 
*Gupta discloses a dosage form comprising of an active ingredient as modified release and an active ingredient as immediate release. The modified release formulation disclosed by Gupta is used for the treatment of diabetes, and the need to use active ingredients with different and complementary mechanisms or action frequently arises in treatment of diabetes. In order to reduce the disparity in the duration of action (half-life), the modified release  formulation disclosed by Gupta is formulated to combine a sustained release formulation of one active ingredient (shorter duration of action) with conventional formulation (long duration of action) of another active ingredient. It is obvious that the modified release formulation disclosed by Gupta is designed based on instead the side effects of the active ingredient, and is significantly different from the modified release pharmaceutical composition of the present application for the treatment of mental disorders. One who has ordinary skills in the art cannot easily infer the “side effects of the active ingredient” from the “duration of action of the active  ingredient’ to achieve the modified release pharmaceutical composition of the present application. Thus, Gupta does not affect the patentability of the present application.
While it is acknowledged above that Gupta does not exemplify the recited active agent, he does disclose they are suitable alternatives in his formulation. The skilled artisan would recognize that antipsychotic active agents would not be suitable for the treatment of diabetes.   Since the prior art discloses the same structural elements of the instant claims, it would necessarily function as recited in the instant claims. 
Applicant did not provide any arguments regarding the teachings of Daller and Leucht. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615